                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION


JOHN A. BRYANT, #130959                        §                      PETITIONER
                                               §
                                               §
v.                                             §    Civil No. 1:19cv300-HSO-FKB
                                               §
                                               §
SUPERINTENDENT JOE                             §
ERRINGTON                                      §                    RESPONDENT


    ORDER ADOPTING MAGISTRATE JUDGE’S [14] REPORT AND
  RECOMMENDATION; GRANTING RESPONDENT’S [12] MOTION TO
DISMISS; AND DISMISSING PETITION FOR WRIT OF HABEAS CORPUS

      This matter comes before the Court on the Report and Recommendation [14]

of United States Magistrate Judge F. Keith Ball, entered in this case on February

19, 2020, and on Respondent Joe Errington’s Motion to Dismiss [12] filed on August

1, 2019.     Petitioner John A. Bryant has not filed a Response to the Motion to

Dismiss [12], nor an Objection to the Report and Recommendation [14]. After due

consideration of Respondent’s Motion to Dismiss [12], the Magistrate Judge’s

Report and Recommendation [14], the record, and relevant legal authority, the

Court finds that the Magistrate Judge’s Report and Recommendation [14] should be

adopted, that Respondent’s Motion to Dismiss [12] should be granted, and that

Petitioner’s Petition for Writ of Habeas Corpus [1] should be dismissed with

prejudice.

                                   I. BACKGROUND

      On July 16, 2007, Petitioner John A. Bryant (“Petitioner” or “Bryant”)
pleaded guilty to two criminal counts of sexual battery in the Circuit Court of

George County, Mississippi (the “Circuit Court”), and on July 19, 2007, he was

sentenced to term of imprisonment of 25 years in the custody of the Mississippi

Departments of Corrections. See R. [13-1] at 17-19. Under Mississippi state law,

there is no direct appeal from a guilty plea, see Miss. Code Ann. § 99-35-101, but at

the time of Petitioner’s guilty plea, there was an exception allowing an appeal from

a guilty plea within 30 days when the issue appealed concerned an alleged illegal

sentence, see, e.g., Berry v. State, 722 So. 2d 706, 707 (Miss. 1998); Mot. [12] at 3 n.3

(collecting cases and explaining that the exception no longer applies to guilty pleas

taken after July 1, 2008). Because Petitioner did not pursue a direct appeal, his

judgment became final on Monday, August 20, 2007. 1 See 28 U.S.C. §

2244(d)(1)(A); see also, e.g., Roberts v. Cockrell, 319 F.3d 690, 694 (5th Cir. 2003).

        Over ten years later, on December 11, 2018, Petitioner filed an application in

the Mississippi Supreme Court for leave to proceed in the trial court, along with a

motion for post-conviction collateral relief. See Bryant v. State, No. 2018-M-01715

(Miss. Dec. 11, 2018). The Mississippi Supreme Court denied Petitioner’s Motion,

see R. [13-4] at 2, and on March 1, 2019, Petitioner filed a motion for post-conviction

relief in the Circuit Court, which was denied on July 19, 2019, see R. [12-5] at 1; R.

[12-4] at 1-2.

        On or about December 5, 2018, Petitioner submitted for mailing a Petition for

Writ of Habeas Corpus [1] under 28 U.S.C. § 2254, which was docketed by the Clerk



1   Thirty days from the judgment date was August 18, 2007, which was a Saturday.

                                            2
of this Court on May 30, 2019. Respondent filed a Motion to Dismiss [12], arguing

that the Petition is untimely under 28 U.S.C. § 2244(d). See Mot. [12] at 9.

Petitioner did not respond to the Motion to Dismiss [12].

      On February 19, 2020, the Magistrate Judge entered a Report and

Recommendation [14] recommending that the Petition be dismissed with prejudice

as untimely. See R. & R. [14] at 2-3. A copy of the Report and Recommendation

[14] was mailed to Petitioner at his address of record on February 19, 2020.

Petitioner has not filed any objection to the Report and Recommendation [14], and

the time for doing so has passed.

                                    II. DISCUSSION

      Where no party has objected to a magistrate judge’s report and

recommendation, the Court need not conduct a de novo review of it.      28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection

is made.”).   In such cases, the Court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. See id. The Petition was plainly filed more than one

year after the date on which the judgment became final, making it untimely under

28 U.S.C. § 2244(d), and Petitioner has not shown that he is entitled to statutory or



                                           3
equitable tolling, or that any other exception applies. Dismissal with prejudice is

warranted.

                                III. CONCLUSION

         The Court will adopt the Magistrate Judge’s Report and Recommendation

[14] as the opinion of this Court, grant Respondent’s Motion to Dismiss [12], and

dismiss the Petition for Writ of Habeas Corpus [1] with prejudice as untimely.

         IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [14] of United States Magistrate Judge F. Keith Ball, entered in

this case on February 19, 2020, is ADOPTED in its entirety as the finding of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, Respondent Joe

Errington’s Motion to Dismiss [12] filed on August 1, 2019, is GRANTED.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, Petitioner John A.

Bryant’s Petition for Writ of Habeas Corpus [1] is DISMISSED WITH

PREJUDICE as untimely.

         SO ORDERED AND ADJUDGED, this the 18th day of March, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                          4
